Name: Commission Regulation (EEC) No 705/91 of 21 March 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 3 . 91 Official Journal of the European Communities No L 77/25 COMMISSION REGULATION (EEC) No 705/91 of 21 March 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (3), as last amended by Regulation (EEC) No 287/91 (4), and in particular Article 7 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1207/90 (*), as last amended by Regulation (EEC) No 609/91 (6) ; Whereas Commission Regulation (EEC) No 3153/85 0, as last amended by Regulation (EEC) No 3672/89 (8), lays down detailed rules for calculating monetary compensa ­ tory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 13 to 19 March 1991 for the Portuguese escudo lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Portugal and, pursuant to Article 6a of the same Regulation, to an adjustment of the agricul ­ tural conversion rate applicable to Portugal in the pigmeat sector, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The amounts in the column headed 'Portugal ' in parts 1 , 3 , 5, 7 and 8 of Annex I are replaced by '  2. Annex II is replaced by Annex hereto. Article 2 This Regulation shall enter into force on 25 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 312, 18 . 11 . 1988, p. 16 . 0 OJ No L 35, 7. 2. 1991 , p. 10 . 0 OJ No L 122, 14. 5. 1990, p. 1 . (6) OJ No L 70, 18 . 3 . 1991 , p. 1 . 0 OJ No L 310, 21 . 11 . 1985, p. 4. (8) OJ No L 358, 8 . 12. 1989, p. 28 . No L 77/26 Official Journal of the European Communities 23. 3 . 91 ANNEX ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal _ _ _ 1,219 _ 0,960 _  Milk and milk products   1,042     1,219  0,967   Pigmeat        1,011     Sugar   1,013     1,081  0,975  -  Cereals   1,013     1,081  0,970   Eggs and poultry and albumins   1,010     1,139     Wine        1,046     Processed products (Regulation (EEC) No 3033/80): I I I I  to be applied to charges   1,042     1,219  0,967   to be applied to refunds :  cereals _ 1,013 _ 1,081 . 0,970  milk   1,042     1,219  0,967   sugar   1,013     1,081  0,975   Jams and marmalades (Regula ­ tion (EEC) No 426/86) I I I  Olive oil sector - |-\ - I